      Case 2:21-cv-00678-JAM-KJN Document 5 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SOMPHOTH BOBY SIRATSAMY,                         No. 2:21–cv–0678–JAM–KJN PS

12                      Plaintiff,                     ORDER

13           v.                                        (ECF No. 4)

14    SACRAMENTO COUNTY SHERIFF
      DEPARTMENT, et al.,
15
                        Defendants.
16

17

18          On July 8, 2021, the magistrate judge filed findings and recommendations (ECF No. 4),

19   which were served on the plaintiff and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen (14) days. No objections were filed.

21   Accordingly, the court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

23   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:21-cv-00678-JAM-KJN Document 5 Filed 07/30/21 Page 2 of 2


 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 3   IT IS HEREBY ORDERED that:
 4      1. The findings and recommendations (ECF No. 4) are ADOPTED IN FULL;
 5      2. This action is DISMISSED with prejudice pursuant to Federal Rule of Civil
 6          Procedure 41(b); and
 7      3. The Clerk of Court is directed to close this case.
 8

 9
     DATED: July 29, 2021                           /s/ John A. Mendez
10
                                                    THE HONORABLE JOHN A. MENDEZ
11                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
